
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4592
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 24, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To provide for the establishment of a pilot
		  program to encourage the employment of veterans in energy-related
		  positions.
	
	
		1.Short titleThis Act may be referred to as the
			 Energy Jobs for Veterans
			 Act.
		2.Veterans
			 Energy-Related Employment Program
			(a)Establishment of
			 pilot programTo encourage
			 the employment of eligible veterans in the energy industry, the Secretary of
			 Labor, as part of the Veteran’s Workforce Investment Program, shall carry out a
			 pilot program to be known as the Veterans Energy-Related Employment
			 Program. Under the pilot program, the Secretary shall award competitive
			 grants to three States for the establishment and administration of a State
			 program to make grants to energy employers and labor-management organizations
			 that provide covered training, on-job training, apprenticeships, and
			 certification classes to eligible veterans. Such a program shall be known as a
			 State Energy-Related Employment Program.
			(b)Eligibility for
			 grantsTo be eligible to receive a grant under the pilot program,
			 a State shall submit to the Secretary an application that includes each of the
			 following:
				(1)A proposal for the expenditure of grant
			 funds to establish and administer a public-private partnership program designed
			 to provide covered training, on-job training, apprenticeships, and
			 certification classes to a significant number of eligible veterans and ensure
			 lasting and sustainable employment in well-paying jobs in the energy
			 industry.
				(2)Evidence that the
			 State has—
					(A)a population of eligible veterans of an
			 appropriate size to carry out the State program;
					(B)a robust and
			 diverse energy industry; and
					(C)the ability to
			 carry out the State program described in the proposal under paragraph
			 (1).
					(3)Such other
			 information and assurances as the Secretary may require.
				(c)Use of
			 fundsA State that is the recipient of a grant under this section
			 shall use the grant for the following purposes:
				(1)Making grants to energy employers and
			 labor-management organizations to reimburse such employers and organizations
			 for the cost of providing covered training, on-job training, apprenticeships,
			 and certification classes to eligible veterans.
				(2)Conducting outreach to inform energy
			 employers, labor-management organizations, and veterans, including veterans in
			 rural areas, of their eligibility or potential eligibility for participation in
			 the State program.
				(d)ConditionsUnder the pilot program, each grant to a
			 State shall be subject to the following conditions:
				(1)The State shall
			 repay to the Secretary, on such date as shall be determined by the Secretary,
			 any amount received under the pilot program that is not used for the purposes
			 described in subsection (c).
				(2)The State shall submit to the Secretary, at
			 such times and containing such information as the Secretary shall require,
			 reports on the use of grant funds.
				(e)Employer
			 requirementsIn order to
			 receive a grant made by a State under the pilot program, an energy employer
			 shall—
				(1)submit to the
			 administrator of the State Energy-Related Employment Program an application
			 that includes—
					(A)the rate of pay
			 for each eligible veteran proposed to be trained using grant funds;
					(B)the average rate
			 of pay for an individual employed by the energy employer in a similar position
			 who is not an eligible veteran; and
					(C)such other
			 information and assurances as the administrator may require; and
					(2)agree to submit to
			 the administrator, for each quarter, a report containing such information as
			 the Secretary may specify.
				(f)LimitationNone of the funds made available to an
			 energy employer through a grant under the pilot program may be used to provide
			 training of any kind to a person who is not an eligible veteran.
			(g)Report to
			 CongressTogether with the report required to be submitted
			 annually under section 4107(c) of title 38, United
			 States Code, the Secretary shall submit to Congress a report on the pilot
			 program for the year covered by such report. The report on the pilot program
			 shall include a detailed description of activities carried out under this
			 section and an evaluation of the program.
			(h)Administrative
			 and reporting costsOf the amounts appropriated pursuant to the
			 authorization of appropriations under subsection (j), 2 percent shall be made
			 available to the Secretary for administrative costs associated with
			 implementing and evaluating the pilot program under this section and for
			 preparing and submitting the report required under subsection (f). The
			 Secretary shall determine the appropriate maximum amount of each grant awarded
			 under this section that may be used by the recipient for administrative and
			 reporting costs.
			(i)DefinitionsFor purposes of this section:
				(1)The term
			 covered training, on-job training, apprenticeships, and certification
			 classes means training, on-job training, apprenticeships, and
			 certification classes that are—
					(A)designed to provide the veteran with skills
			 that are particular to an energy industry and not directly transferable to
			 employment in another industry; and
					(B)approved as
			 provided in paragraph (1) or (2), as appropriate, of subsection (a) of
			 section
			 3687 of title 38, United States Code.
					(2)The term eligible veteran
			 means a veteran, as that term is defined in
			 section
			 101(3) of title 38, United States Code, who is employed by an
			 energy employer and enrolled or participating in a covered training, on-job
			 training, apprenticeship, or certification class.
				(3)The term energy employer means
			 an entity that employs individuals in a trade or business in an energy
			 industry.
				(4)The term
			 energy industry means any of the following industries:
					(A)The
			 energy-efficient building, construction, or retrofits industry.
					(B)The renewable
			 electric power industry, including the wind and solar energy industries.
					(C)The biofuels
			 industry.
					(D)The energy
			 efficiency assessment industry that serves the residential, commercial, or
			 industrial sectors.
					(E)The oil and
			 natural gas industry.
					(F)The nuclear
			 industry.
					(j)AppropriationsThere
			 is authorized to be appropriated to the Secretary $10,000,000 for each of
			 fiscal years 2011 through 2015, for the purpose of carrying out the pilot
			 program.
			
	
		
			Passed the House of
			 Representatives March 23, 2010.
			Lorraine C. Miller,
			Clerk
		
	
